DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 16 and 18(a) (1) as being anticipated by Ghosh et al. (US 2012/0112547).
The limitation of the “elevator” in the preamble is a recitation of the "intended use" of the system. It does not breathe life into the claim and is not afforded patentable weight. The claim is directed towards a power supply. The location of that power supply (vehicle, office building, elevator, a laptop, etc.) is irrelevant. The location does not change how the system operates or functions. MPEP §2111.02(11).
Regarding claim 1 and 16, Ghosh et al. in [Fig. 3A] discloses a power supply circuit for powering at least one component [see load 106, [0042] and [0053]] in an elevator, 5comprising: 
a power transformer [see 112] having a primary side [primary side of transformer 112 includes inductors 138 coupled to the full-bridge configuration of switching devices 124, 126, 128 and 130] and a secondary side [secondary side of transformer 112 includes inductor 136 coupled to switches 116, 118, 120 and 122]; a first power input terminal [first power input terminal includes the respective terminal/node of the switch/relay 108 connected to the AC mains power source 104]; a first power output terminal [first power output terminal includes either respective terminal/node of the load 106 connected to the other respective terminal/node of switch/relay 108]; 

a relay [see AC mains relay 108 and [0053]] connected between the first power input terminal and the first power output terminal, wherein the primary side of the power transformer [see primary side 138 of power transformer 112] is coupled between the relay [see 108] and the first power output terminal [see terminal/node connected to the load 106]; 
the control circuit [see [0004, 0043, 0054] configured to operate in a first power mode [e.g. charger mode “normal mode of the power supply when the AC mains power source is available” corresponds to the first power mode] and a second power mode [e.g. inverter mode “fault of the power supply AC mains power source” corresponds to the second power mode], wherein the control circuit [see 0004, 0043, and 0054] is operably associated with the bridge and 15is configured to: 
close the relay [see 108] in the first power mode [see 0058 and 0060]; 
operate the bridge [see 116, 118, 120 and 122] as a rectifier in the first power mode [see [0060]; 
open the relay [see 108] in the second power mode [see [0055]; 

Regarding claim 2, Ghosh et al. in [Fig. 3A] discloses the power supply circuit of claim 1, wherein a battery [see 110] is coupled to the bridge [see 116, 118, 120 and 122].  
Regarding claim 13, Ghosh et al. in [Figs. 3A and 4] discloses the power supply circuit of claim 1, wherein the bridge [see 116, 118, 120 and 122]comprises an H- bridge having a first pair of transistors and a second pair of transistors, wherein: the first pair of transistors are coupled to the secondary side of the power transformer [secondary side of transformer 112 includes inductor 136 coupled to switches 116, 118, 120 and 122] so that the secondary side of the power transformer is energized when 5the first pair of transistors are turned on; the second pair of transistors are coupled to the secondary side of the power transformer so that the secondary side releases energy when the second pair of transistors is turned on [see 0051, and 0055-0057].  
Regarding claims 14 and 18, Ghosh et al. in [Fig. 3A and 4] discloses the power supply circuit of claims 13 and 16, wherein the control circuit [see 0004, 0043, and 0054]  is configured to generate a Pulse Width Modulation (PWM) signal that operates between a first voltage level and a second voltage level .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8Ghosh et al. (US 2012/0112547) and in view of Kambara (US 2021/0253050).
Regarding claim 8, Ghosh et al. discloses the power supply circuit of claim 1, further comprising a control circuit 5power supply configured to power the control circuit.  
However, Kambara in [Figs. 1 and 4] discloses a control circuit power supply [see Fig. 1, 12, 23 and 24] configured to power the control circuit [see 25] in order to provide backup power to the control circuit when the main power supply source is no longer available [see 0036].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to provide the control circuit power supply as taught by Kambara in the power supply circuit as taught by Ghosh et al. in order to provide backup power to the control circuit when the main power supply source is no longer available. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim 2, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 3 would be allowable over the prior art . 
Claims 4-6 are also indicated as allowable over the prior art references of record because the respective claims are dependent upon base claim 3.
 Claim 7 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 7 would be allowable over the prior art references of record because the prior art failed to teach or suggest5 wherein the first power input terminal is configured to receive an AC power signal and wherein the control circuit is configured to: detect when the AC power signal has . 
Claim 9 is objected to as being dependent upon a rejected base claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 9 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein the control circuit power supply comprises a first AC to DC converter and a DC to DC step down converter, wherein: 10the first power input terminal is configured to receive an AC power signal; the AC to DC converter is configured to receive the AC power signal through the relay in the first power mode and to generate a first DC supply signal from the AC power signal in the first power mode; the DC to DC .  
Claims 10-12 are also indicated as allowable over the prior art references of record because the respective claims are dependent upon base claim 9.
Claim 15 is objected to as being dependent upon a rejected base claim 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 15 would be allowable over the prior art references of record because the prior art failed to teach or suggest a battery configured to generate a DC supply signal in the second power mode, wherein the control circuit is configured to: 25operate the first pair of transistors and the second pair of transistor in accordance to a carrier signal; modulate an AC signal at the secondary side of the power transformer, wherein the carrier signal has a first frequency and the AC signal has a second frequency, wherein the first frequency is higher than the second frequency as set forth in the claimed invention.  
Claim 17 .
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 17 would be allowable over the prior art references of record because the prior art failed to teach or suggest detecting when the AC power signal has a voltage amplitude above a first 15threshold voltage amplitude; operating in the first power mode in response to the AC power signal having the voltage amplitude above the first threshold voltage amplitude; detecting when the AC power signal has the voltage amplitude below a second threshold voltage amplitude, wherein the second threshold voltage 20amplitude is lower than the first threshold voltage amplitude; operating in the second power mode in response to the AC power signal having the voltage amplitude below the second threshold voltage amplitude as set forth in the claimed invention.  
Claim 19 is objected to as being dependent upon a rejected base claim 18, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 19 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein operating the bridge in the second power mode comprises: 10operating the first pair of transistors and the second pair of transistor in accordance to a carrier . 
  Claim 20 are also indicated as allowable over the prior art references of record because the respective claims are dependent upon base claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        1/14/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836